PATTERSON, Judge.
John Morris appeals from his sentence as a violent career criminal for offenses occurring on February 6, 1996. In Thompson v. State, 708 So.2d 815 (Fla. 2d DCA 1998), this court held that chapter 95-182, Laws of Florida, which created violent career criminal sentencing, is unconstitutional as a violation of the single subject rule. Thus, based on Thompson, we reverse Morris’s violent career criminal sentence and remand for resen-tencing in accordance with the . valid laws in effect at the time of Morris’s sentencing on July 30,1996.
Reversed and remanded.
FRANK, A.C.J., and WHATLEY,'J., concur.